internal_revenue_service number release date index number ---------------------- ----------------------- --------------------- ---------------------------------- - ------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-136521-06 date date legend taxpayer company a company b company c date date date date date date country y x dear ---------------- ---------------------- ---------------------- ----------------------------------- ---------------------- ----------------------- ----------------------------------------------- ------------------ -------------------------- ---------------------- ------------------ --------------------- ------------- ------------ ------ plr-136521-06 this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s x taxable_year additional information was submitted on date and date the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required a part of the audit process taxpayer is a country y licensed insurance_company with a long-term insurance license taxpayer is a wholly owned subsidiary of company a taxpayer’s ultimate u s parent is company b taxpayer was incorporated on date and began its operations on date on date taxpayer and company c an unrelated country y insurance_company executed a reinsurance agreement effective date pursuant to the reinsurance agreement taxpayer agreed to make an election under sec_953 for taxpayer’s x taxable_year however because the first settlement_date under the reinsurance agreement was not until date taxpayer’s operational and administrative procedures were not yet fully developed at the time it entered into the reinsurance agreement further company b’s business line was responsible for providing administrative support to taxpayer however company b failed to notify taxpayer to make the sec_953 election for the x taxable_year by date taxpayer discovered the election had not been made as a result of a correspondence sent by company c on date taxpayer will not file a consolidated_return with company b submitted before the failure_to_file the sec_953 election was discovered by the irs taxpayer intended at all times to make the election taxpayer has also represented that it does not seek to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time that it requested relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested grant a taxpayer a reasonable extension of time under the rules set forth in treas reg sec_301_9100-1 provides that the commissioner has discretion to taxpayer has represented in its affidavits that the request for relief was sec_301_9100-3 provides that requests for relief subject_to this sec_301_9100-3 provides that except as provided in paragraphs plr-136521-06 sec_301_9100-3 to make a regulatory election under all subtitles of the i r c except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government b i through iii of this section a taxpayer is deemed to have acted reasonably and in good_faith if it meets one of the conditions described in sec_301 b i through v one such condition is that that taxpayer requested relief before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 acted reasonably or in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer will not be considered to have acted reasonably or in good_faith if the taxpayer uses hindsight in requesting relief interests of the government will not be prejudiced revproc_2003_47 2003_2_cb_55 provides that the election to be treated as a domestic_corporation under sec_953 to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective in the present situation revproc_2003_47 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of sec_301_9100-3 provides that a relief will be granted only when the sec_301_9100-3 provides that a taxpayer is deemed not to have based on the facts and information submitted we conclude that taxpayer this ruling is directed only to the taxpayer who requested it i r c section the granting of an extension of time is not a determination that taxpayer is the taxpayer should attach a copy of this letter_ruling to its federal_income_tax plr-136521-06 time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the procedural rules set forth in revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer's year x taxable_year otherwise eligible to make the sec_953 election sec_301 a return for the relevant year k provides that it may not be used or cited as precedent being furnished to your authorized representatives phyllis e marcus branch chief international branch office_of_chief_counsel pursuant to a power_of_attorney on file in this office a copy of this ruling letter is sincerely
